Case 6:21-cv-00764-GAP-EJK Document 17 Filed 08/02/21 Page 1 of 2 PageID 58




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   ANTHONY HARPER,

                      Plaintiff,

   v.                                            Case No: 6:21-cv-764-GAP-EJK

   APRIA HEALTHCARE, LLC,

                      Defendant.


                   ORDER OF DISMISSAL WITHOUT PREJUDICE

         Upon consideration of the Notice of Resolution (Doc. 16), it is

         ORDERED that this case is DISMISSED without prejudice pursuant

   to Local Rule 3.09(b), subject to the right of any party to move the Court

   within sixty (60) days for the purpose of entering a stipulated form of final

   order or judgment; or, on good cause shown, to reopen the case for further
Case 6:21-cv-00764-GAP-EJK Document 17 Filed 08/02/21 Page 2 of 2 PageID 59




   proceedings. Any pending motions are DENIED as moot. The Clerk is

   directed to close this file.

           DONE and ORDERED in Chambers in Orlando, Florida on August 2,

   2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                     -2-
